Citation Nr: 0726154	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, now rated 10 percent disabling.

2.  Entitlement to service connection for a major depressive 
disorder with an anxiety reaction (claimed as schizophrenia).

3.  Entitlement to service connection for hepatitis C, 
including as due to immunizations or dental treatment.

4.  Entitlement to service connection for osteoarthritis of 
both knees, feet, and hands, and of the back and neck, 
including as secondary to a service-connected left knee 
disability.

5.  Entitlement to service connection for head injury with 
residual migraine headaches.

6.  Entitlement to service connection for neck fibrosis with 
muscle spasms and numbness and tingling of the of the arms 
and hands, including as secondary to a service-connected left 
knee disability.

7.  Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
left knee disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to service connection for scoliosis of the 
cervical, thoracic, and lumbar spines.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disabilities.

11.  Entitlement to restoration of VA benefits during a 
period of incarceration from June 25, 1999 to January 25, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from June 1971 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision that denied a claim for 
an increased rating for a left knee disability (rated 10 
percent disabling).  The appeal also arises from a February 
2004 RO letter that denied restoration of the veteran's VA 
benefits, which had been either terminated or reduced, during 
a period of incarceration.

This appeal had initially involved many additional issues.  
However, in October 2004, after apparently having perfected 
his appeal as to many of these issues, the veteran 
specifically withdrew his appeal of nine issues: service 
connection for cirrhosis; for a left shoulder and arm 
disability (including as secondary to a left knee 
disability); for cholelithiasis, status post cholecystectomy 
(residuals of gallbladder surgery); for lumps on both lower 
legs; for syphilis; for acid reflux and stomach problems; for 
chronic fatigue syndrome; for genital herpes; and for 
hypertension and congestive heart failure.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2006).  

A separate Board decision addresses a claim for waiver of 
recovery of an overpayment of $401.45 in VA benefits.

The Board addresses the claim for a TDIU rating and the 
claims for service connection for a major depressive disorder 
with an anxiety reaction (claimed as schizophrenia); 
hepatitis C, including as due to immunizations or dental 
treatment; osteoarthritis of both knees, feet, and hands, and 
of the back and neck, including as secondary to a service-
connected left knee disability; a head injury with residual 
migraine headaches; neck fibrosis with muscle spasms and 
numbness and tingling of the of the arms and hands, including 
as secondary to a service-connected left knee disability; a 
right knee disability, including as secondary to a service-
connected left knee disability; a low back disability; and 
scoliosis of the cervical, thoracic, and lumbar spine in the 
REMAND part decision below and REMANDS those issues to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left knee disability (degenerative joint 
disease, mild osteoarthritis) is manifested by flexion to 110 
degrees with pain and by extension to 0 degrees, without 
clinically demonstrable subluxation or instability and 
without additional change in function due to repetitive 
motion, lack of endurance, weakness, or fatigue.

2.  During the period in question (June 25, 1999, to January 
25, 2005), the veteran was incarcerated in privately operated 
prisons that are deemed as the types of prisons that require 
termination of VA pension benefits and reduction of VA 
compensation benefits.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left knee 
disability (now rated 10 percent disabling) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.49, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 
5261 (2006).

2.  The criteria for restoration of VA benefits during 
incarceration from June 25, 1999, to January 25, 2005, are 
not met.  38 U.S.C.A. §§ 1505, 5313 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.665, 3.666 (2006); VAOPGCPREC 5-2006 
(Aug. 11, 2006) (cited at 72 Fed. Reg. 5801, 5803 (Feb. 7, 
2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

With respect to the claim for restoration of VA benefits 
during a period of incarceration, the RO sent a decision in 
February 2004; and a statement of the case in September 2004.  
With respect to the remaining claims, the RO sent 
correspondence in April 2002, October 2002, December 2002, 
June 2003, and October 2006; a rating decision in March 2003; 
a statement of the case in February 2004; and supplemental 
statements of the case in August 2006 and December 2006.  
Several notices preceded the initial adjudication by the RO 
on the left knee increased rating claim.  As for all claims, 
the above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudications (the August 
2006 and December 2006 supplemental statements of the case) 
is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudications here (the August 2006 and December 
2006 supplemental statements of the case).  

Any defective notice has not prejudiced the veteran in the 
essential fairness of the adjudication, and any error in VA's 
notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial); Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  All notices have 
attempted to inform the veteran of what is needed to support 
his claims.  And VA has repeatedly updated the veteran of its 
efforts to secure evidence from various sources and has 
advised the veteran of his and VA's responsibilities for 
securing relevant evidence.  The veteran has also 
demonstrated an astute knowledge of the evidentiary needs of 
his case, especially in his frequent correspondence 
identifying VA and non-VA medical treatment (as well as 
evidence submitted in connection with a disability claim 
filed with the Social Security Administration) and by his 
frequent communications to ascertain whether identified 
records had been obtained.  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claims and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims 
remaining on appeal.  

1.  Increased rating for a left knee disability

Service connection has been in effect for a left knee injury 
since August 27, 1992, with a 10 percent rating as of 
February 28, 1994.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But 
where a claimant has timely appealed the rating initially 
assigned for a disability on the original grant of service 
connection, as in this case, the Board must consider 
entitlement to "staged ratings" for different degrees of 
disability since the original grant of service connection for 
the disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The veteran is currently diagnosed with degenerative joint 
disease of the left knee, with X-ray confirmation of mild 
osteoarthritis.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrants a 10 percent rating.  Absent 
limitation of motion, a 20 percent rating is warranted for X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 
5010 (2006).  According to a November 2005 VA joints 
examination, there is some limitation of motion of the left 
knee.  Thus, a 10 percent rating is warranted under the 
criteria for arthritis (if the left knee limitation of motion 
is not compensable under a "limitation-of-motion" code).  
But that does not end the inquiry because the Board must 
still consider whether any higher rating is in fact warranted 
under a relevant "limitation-of-motion" code.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004) (cited at 69 Fed. 
Reg. 59,990 (Oct. 6, 2004)).

A 10 percent rating is warranted when leg flexion is limited 
to 45 degrees.  A 20 percent rating is warranted when leg 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 
5260.  

A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A 20 percent rating is warranted when 
leg extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  

Normal flexion and extension of the knee range from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

On treatment for left knee crepitus in April 2003, the 
veteran had crepitus, but no edema, and the range of motion 
of his left knee was "intact."  He was issued two knee 
braces.

However, the veteran also underwent a more detailed 
examination in November 2005 for purposes of this claim.  He 
reported progressive worsening of his left knee symptoms over 
the years, now characterized by constant, deep, aching left 
knee pain, with worsening when walking, standing, squatting, 
or bending.  He also reported knee weakness and stiffness, 
with muscle spasms around the knee, swelling on prolonged 
standing, and giving way of the left knee about two to three 
times per month that caused him to fall a few times in the 
past year.  He denied heat, redness, subluxation, or 
dislocation of the left knee.  He used a cane for support and 
took medication for knee pain and other pain.  He described 
having flare-ups two to three times per week that lasted 
about an hour and produced moderate impairment.  He indicated 
that he was unemployed, but not solely because of his left 
knee.  At home, his left knee interfered with carrying 
groceries, heavy lifting, yardwork, and housework, but he 
denied any effect on his general activities of daily living.  
On examination, the left knee appeared normal.  There was no 
swelling.  But there was tenderness along the medial and 
lateral joint line and in the peripatellar area.  Patellar 
compression produced pain.  Passive range of motion was noted 
as normal, but there was pain evidenced by guarding of the 
joint and facial grimacing starting at 120 degrees of 
flexion; however, passively, he could flex to 140 degrees.  
On active range of motion, flexion was 0 to 110 degrees, with 
pain at 110 degrees.  Extension was normal at 0 degrees.  
There was no change on repetition of motion.  The joint was 
stable to various tests.  A limp was noted, favoring the left 
knee.  X-rays revealed mild osteoarthritis, not no other 
remarkable findings or evidence of fracture or dislocation.  
The impression was degenerative joint disease of the left 
knee, without subluxation or instability, even though the 
knee did give way as reported by the veteran.  The examiner 
also commented that the veteran was moderately impaired in 
function during flare-ups, but without change in range of 
motion on repetition.  

In August 2006, the VA examiner further clarified that when 
she indicated that there was no change in the range of motion 
on repetition of motion on the November 2005 examination, 
that meant "no change in function by any cause including - 
pain, fatigue, weakness or lack of endurance."  

Thus, the thorough VA examination and its addendum set forth 
ranges of motion (110 degrees of flexion; 0 degrees of 
extension) that do not warrant an increased rating based on 
the criteria for limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5260 (requiring limitation of leg flexion to 30 
degrees for a 20 percent rating), DC 5261 (requiring 
limitation of leg extension to 15 degrees for a 20 percent 
rating).  Moreover, these ranges of motion would not qualify 
for a 10 percent rating based on these "limitation-of-
motion" codes.  See 38 C.F.R. § 4.71a, DC 5260 (requiring 
limitation of leg flexion to 45 degrees for a 10 percent 
rating), DC 5261 (requiring limitation of leg extension to 10 
degrees for a 10 percent rating).    

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should be made 
by an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45.  In this case, on the November 2005 VA examination and 
its addendum, the examiner specifically discussed pain on 
motion as well as the lack of change in function based on 
repetitive motion, fatigue, and lack of endurance.

Separate ratings may also be available for knee arthritis 
under DCs 5003/5010 and for instability of the knee under 38 
C.F.R. § 4.71a, DC 5257.  VAOPGCPREC 9-98 (Aug. 14, 1998) 
(cited at 63 Fed. Reg. 56,704 (Oct. 22, 1998)); VAOPGCPREC 
23-97 (July 1, 1997) (cited at 62 Fed. Reg. 63,604 (Dec. 1, 
1997)).  The veteran has reported occasional giving way of 
the left knee that has caused him to fall.  But the November 
2005 VA examination specifically found no clinically 
demonstrable instability or subluxation.  

Since there is no ankylosis of the knees in this case, the 
rating criteria relating to knee ankylosis do not apply.  38 
C.F.R. § 4.71a, DC 5256 (2006).

Thus, the only basis for a compensable rating for the 
veteran's left knee disability is based on the criteria 
governing arthritis that produces limitation of motion that 
is not otherwise compensable under a relevant "limitation-
of-motion" code.  The evidence demonstrates that the 
veteran's left knee disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Restoration of full VA compensation during incarceration
from June 25, 1999 to January 25, 2005

The veteran is service-connected for a left knee disability, 
which has been rated 10 percent disabling since February 
1994.  Also, since March 12, 2001, he has been rated 
permanently and totally disabled for purposes of VA non-
service-connected pension benefits.

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

In addition, another regulation controls the compensation of 
incarcerated beneficiaries of VA benefits.  Any person who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation in excess of the amount specified in 38 
C.F.R. § 3.665(d) beginning on the 61st day of incarceration. 
38 C.F.R. § 3.665(a).  See 38 C.F.R. § 3.665(a).  If a 
veteran is rated 20 percent disabled or more, then the 
veteran will receive compensation payable under 38 U.S.C.A. § 
1114(a), or the equivalent of a 10 percent rating.  See 38 
C.F.R. § 3.665(d)(1).  If a veteran is rated at less than 
20 percent, then the veteran will receive one-half the rate 
of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 
C.F.R. § 3.665(d)(2).

Previously, the veteran had also been seeking restoration of 
his VA benefits as of January 25, 2005, on the ground that he 
had been released from prison and into a halfway house.  In 
January 2006, the RO in fact restored the veteran's VA non-
service-connected pension benefits as of January 25, 2005.  
Therefore, this appeal does not involve any VA benefits that 
had been terminated or reduced during the time when the 
veteran was released from incarceration to a halfway house 
(that is, from January 2005 until the end of his sentence).  

Rather, this appeal involves a claim for restoration of VA 
benefits that that had been terminated or reduced during 
periods of incarceration when the veteran was located at 
prisons that were privately operated under a contract with 
the Oklahoma Department of Corrections (which the veteran 
contends is, June 25, 1999, to January 25, 2005).  

Previously, the United States Court of Appeals for Veterans 
Claims (Court) had provided limited guidance on this 
particular matter in a per curiam order.  The per curiam 
order itself did not address the details of the "private 
versus state" distinction for purposes of 38 U.S.C.A. § 5313 
and 38 C.F.R. § 3.665.  Wanless v. Principi, 18 Vet. App. 337 
(per curiam order).  One Judge with this Court had issued a 
concurring opinion that discussed the distinction.  Wanless, 
supra (Steinberg, J., concurring).  Meanwhile, another Judge 
with the Court had issued a dissenting opinion that would 
have held that, for purposes of 38 U.S.C.A. § 5313 and 
38 C.F.R. § 3.665, a prisoner in a privately-operated prison 
in Oklahoma did not warrant different treatment from a 
prisoner in a prison facility operated directly by the state.  
Wanless, supra (Greene, J., dissenting).  

However, despite the veteran's many analytical arguments, 
since Wanless, VA's Office of General Counsel has issued a 
binding precedential opinion that dictates the conclusion 
that incarceration in a privately operated prison facility in 
Oklahoma still qualifies as a state penal institution for 
purposes of 38 U.S.C.A. § 5313 and § 38 C.F.R. § 3.665.  
VAOPGCPREC 5-2006 (Aug. 11, 2006) (cited at 72 Fed. Reg. 
5801, 5803 (Feb. 7, 2007)).  Therefore, the veteran's 
arguments are unavailing.  While incarcerated in privately-
operated prisons, the veteran was still not entitled to VA 
non-service-connected pension benefits under 38 U.S.C.A. 
§ 5313 and § 38 C.F.R. § 3.665.

Likewise, there is no persuasive reason why a privately 
operated prison facility would be treated differently for 
pension purposes under 38 U.S.C.A. § 1505 and 38 C.F.R. 
§ 3.666.

Therefore, the veteran's claim for restoration of his full VA 
benefits during these periods of incarceration (June 25, 1999 
to January 25, 2005) is denied as a matter of law.  In this 
case, the law, not the evidence, is dispositive, and the 
Board must deny the claim.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An increased rating for a left knee disability is denied.

Restoration of VA benefits during a period of incarceration 
from June 25, 1999 to January 25, 2005, is denied.


REMAND

The Board must remand the remaining issues (claims for 
service connection for a major depressive disorder with 
anxiety reaction (claimed as schizophrenia); hepatitis C, 
including as due to immunizations or dental treatment; for 
osteoarthritis of both knees, feet, and hands, and of the 
back and neck, including as secondary to a service-connected 
left knee disability; a head injury with residual migraine 
headaches; neck fibrosis with muscle spasms and numbness and 
tingling of the of the arms and hands, including as secondary 
to a service-connected left knee disability;  a right knee 
disability, including as secondary to a service-connected 
left knee disability; a lower back disability; and scoliosis 
of the cervical, thoracic, and lumbar spine) for the 
following reasons.

Initially, the Board notes that additional VA clinical 
records were recently obtained and that the RO has not yet 
had an opportunity to readjudicate any of the service 
connection claims that the Board is now remanding.  Since a 
remand is necessary of these claims for additional 
evidentiary development, the RO will have an opportunity to 
review the additional, recently obtained medical records on 
remand.

1.  Major depression

The record reflects a history of psychiatric symptoms, 
hospitalizations, and treatment since the late 1980s.  The 
veteran has also related a history of depression sine 1976 
after a divorce.  The veteran's first psychiatric 
hospitalization appears to have been at a non-VA Houston, 
Texas, medical facility in 1991, when he attempted to commit 
suicide.

However, the medical evidence includes numerous references to 
the veteran's various chronic pain problems as an etiology 
for his depression or dysthymia.  The Board notes that the 
veteran is service-connected for a left knee disability, 
which includes a component of pain, in addition to numerous 
other currently non-service-connected orthopedic pains.  On 
remand, an examination would be helpful in assessing the 
nature and etiology of the veteran's current depressive 
disorder.  

2.  Hepatitis C, including as due to immunizations or dental 
treatment

The veteran's service medical records reflect that he did not 
have any tattoos prior to service but that he separated from 
service with a right deltoid tattoo.  Various medical records 
have identified hepatitis C risk factors such as intravenous 
drug use.  The veteran has indicated that he became aware of 
a hepatitis C diagnosis only in the late 1990s.  But a recent 
VA clinical record has also identified the veteran's tattoo 
as a risk factor for hepatitis C.  Therefore, an examination 
would be helpful in determining the etiology of the veteran's 
hepatitis C.

3.  Orthopedic conditions: (A)  Osteoarthritis of both knees, 
feet, and hands, and of the back and neck, including as 
secondary to a service-connected left knee disability; (B) 
Neck fibrosis with muscle spasms and numbness and tingling of 
the of the arms and hands, including as secondary to a 
service-connected left knee disability; (C) Right knee 
disability, including as secondary to a service-connected 
left knee disability; (D) Low back disability; (E) Scoliosis 
of the cervical, thoracic, and lumbar spine

The veteran has alleged that various orthopedic conditions, 
including general arthritic conditions, are related to his 
service-connected left knee injury and disability.  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that there have been various medical 
statements relating a neck (cervical spine) condition to a 
late 1980s work injury.  However, an examination would be 
helpful in assessing whether any of the claimed orthopedic 
conditions is caused by or aggravated by the service-
connected left knee disability.

4.  Head injury with residual migraine headaches

The veteran's service medical records reflect that he was 
involved in an altercation in January 1972, and he sustained 
ecchymosis and swelling around the eyes, with small punctuate 
subconjunctival hemorrhages.  Although an X-ray did not 
identify any facial bone fractures, there was a large polyp 
in the floor of the maxillary antrum, and both maxillary 
antra appeared to be slightly opacified.  More recent VA 
clinical records have noted the presence of headaches in the 
context of meningitis.  However, in light of the in-service 
skull injury and incidental X-ray findings, an examination 
would be helpful in determining whether there is any 
relationship between the veteran's headaches and any in-
service incident.

5.  TDIU rating

In view of the remand of the above-described service 
connection claims, a decision on the veteran's TDIU rating 
claim would be premature at this point.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to assess the current nature 
and etiology of all claimed orthopedic 
conditions -- (A) osteoarthritis of both 
knees, feet, and hands, and of the back 
and neck, including as secondary to a 
service-connected left knee disability; 
(B) neck fibrosis with muscle spasms and 
numbness and tingling of the of the arms 
and hands, including as secondary to a 
service-connected left knee disability; 
(C) right knee disability, including as 
secondary to a service-connected left 
knee disability; (D) lower back 
disability; (E) scoliosis of the 
cervical, thoracic, and lumbar spine.  
Provide the claims folder to the 
examiner.  Request that the examiner 
discuss whether any of these claimed 
orthopedic conditions is caused by or 
aggravated by the veteran's service-
connected left knee disability 
(degenerative joint disease of the left 
knee).  

2.  Schedule the veteran for a 
psychiatric examination to assess the 
current nature and etiology of any 
psychiatric conditions.  Provide the 
claims folder to the examiner.  Request 
that the examiner discuss whether any 
current psychiatric condition is caused 
by or aggravated by any orthopedic 
condition(s), including specifically a 
discussion of whether any current 
psychiatric condition is caused or 
aggravated by the veteran's service-
connected left knee disability.

3.  Schedule the veteran for an 
examination to assess the etiology of any 
currently diagnosed hepatitis C.  Provide 
the claims folder to the examiner.  
Request that the examiner discuss the 
veteran's risk factors for hepatitis C 
and to provide an opinion as to whether 
any currently diagnosed hepatitis C is 
caused by any in-service tattoos or 
tattoo procedures.

4.  Schedule the veteran for an 
examination to assess the current nature 
and etiology of any headache disorder.  
Provide the claims folder to the 
examiner.  Request that the examiner 
discuss whether any currently diagnosed 
headache disorder is caused by any in-
service incident, including a January 
1972 altercation in which the veteran 
sustained ecchymosis and swelling around 
the eyes, with small punctuate 
subconjunctival hemorrhages.  Also 
request that the examiner discuss whether 
any currently diagnosed headache disorder 
is related to in-service X-ray findings 
in January 1972 of a large polyp in the 
floor of the maxillary antrum and 
opacification of both maxillary antra.  

5.  Then, readjudicate the claim for a 
TDIU rating and the claims for service 
connection for a major depressive 
disorder with anxiety reaction (claimed 
as schizophrenia); for hepatitis C, 
including as due to immunizations or 
dental treatment; for osteoarthritis of 
both knees, feet, and hands, and of the 
back and neck, including as secondary to 
a service-connected left knee disability; 
for head injury with residual migraine 
headaches; for neck fibrosis with muscle 
spasms and numbness and tingling of the 
of the arms and hands, including as 
secondary to a service-connected left 
knee disability; for a right knee 
disability, including as secondary to a 
service-connected left knee disability; 
for a lower back disability; and for 
scoliosis of the cervical, thoracic, and 
lumbar spine.  If any decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


